McDONALD, Justice.
The Third District Court of Appeal has certified the instant cause as one involving the question of whether and under what circumstances an action for contribution lies against the parent of an injured child. Mantilla v. Hassanien, 396 So.2d 1135, 1136 (Fla. 3d DCA 1981). We have recently answered this question in Joseph v. Quest, 414 So.2d 1063 (Fla.1982), and in Woods v. Withrow, 413 So.2d 1179 (Fla.1982). To the extent that Mantilla conflicts with Quest and Woods, we quash the instant opinion and remand for proceedings consistent with those decisions.
It is so ordered.
ALDERMAN, C. J., and ADKINS, OVERTON and SUNDBERG, JJ., concur.